Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of a reference is taught by Kawakami et al. (US 8,404,169)

Kawakami et al. teach fabricating a nanostructure, by 
providing a centrally located multi-axis and multi-dimensional first manipulating component associated with a housing for manipulating a wafer (i.e. substrate) and a mold (i.e. template) (10) with nanopatterns thereon (column 4, lines 49-50; column 8, lines 45-60),
pre-aligning the substrate and the template (column 4, lines 56-64),
removing the substrate from the pre-alignment subsystem and the placing the substrate in an assembly subsystem (4) (column 4, line 65 – column 5, line 7),
applying nanomaterial to the template and drying the nanomaterial (column 2, lines 20-28; column 4, lines 26-28),
removing the template from the pre-alignment subsystem and the placing the template in an assembly subsystem (4) (column 4, line 65 – column 5, line 7),
aligning the template with the substrate to form a workpiece assembly,

separating the template from the substrate, with the first manipulating component,
removing the substrate and the template from the transfer assembly, and 
controlling movement of the first manipulating component between the subsystems (Figure 10).

However, the prior art does not teach or suggest that when the template is processed in an assembly subsystem, placing the template in a first reservoir containing the nanomaterial by a second manipulating component, removing the template from the first reservoir with the second manipulating component, translating the second manipulating component horizontally, placing the template in a second reservoir to air dry the template, removing the template from the second reservoir with the second manipulating component, and then transferring the template from the second manipulating component to the first manipulating component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745